DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on May 31, 2022 is acknowledged.

Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Claim Objections
Claims 1-23 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, the phrase “a base” (two occurrences) should be changed to -- a base portion -- to provide proper antecedent basis for claims to follow.  In line 4, the phrase “a tip” should be changed to -- a tip portion -- to provide proper antecedent basis for claims to follow.  In line 5, the word -- the -- should be inserted after the word “which”.
In claim 3, line 1, the word -- the -- should be inserted before the word “substrate”.  In line 1, the phrase “the spacer” should be changed to -- the spacer layer -- to provide proper antecedent basis.
In claim 4, line 2, the phrase “the at least first pair of electrically conductive layers” should be changed to -- the pair of electrically conductive layers -- to provide proper antecedent basis.  In line 4, the word -- the -- should be inserted after the word “which”.  In line 5, the word  -- the -- should be inserted before the word “plurality”.
In claim 5, line 2, the phrase “the base region” should be changed to - the base portion -- to provide proper antecedent basis.  In line 6, the phrase “the tapered cantilever beam element” should be changed to -- the first tapered cantilever beam element -- to provide consistency and better clarification.  In line 7, the phrase “the tapered cantilever beam element” should be changed to -- the first tapered cantilever beam element -- to provide consistency and better clarification.  
In claim 10, lines 5-6, the phrase “the plural tapered cantilever beam elements” should be changed to -- the plurality of cantilever beam elements -- to provide proper antecedent basis.
In claim 11, line 2, the phrase “the wide base region” should be changed to -- a wide base region --.  In line 2, the phrase “the spacer” should be changed to -- the spacer layer -- to provide proper antecedent basis.  In line 2, the word -- the -- should be inserted after the word “which”.  In line 3, the phrase “the width” should be changed to -- a width --.  In lines 3-4, the phrase “the cantilever beam element” should be changed to -- the first tapered cantilever beam element -- to provide consistency and better clarification.  In lines 4-5, the phrase “the tapered cantilever beam element” should be changed to -- the first tapered cantilever beam element -- to provide consistency and better clarification.  
In claim 12, line 2, the phrase “the spacer” should be changed to -- the spacer layer -- to provide proper antecedent basis.  In line 3, the word -- the -- should be inserted before the word “base”.  In line 3, the phrase “the width” should be changed to -- a width --.  In line 4, the phrase “the cantilever beam element” should be changed to -- the first tapered cantilever beam element -- to provide consistency and better clarification.  In lines 4-5, the phrase “the tapered cantilever beam elements” should be changed to -- the first tapered cantilever beam element -- to provide consistency and better clarification.  In line 5, the phrase “the tip” should be changed to -- the tip portion -- to provide proper antecedent basis.
In claim 13, line 4, the phrase “the cantilever beam elements” should be change to -- the plurality of tapered cantilever beam elements -- to provide consistency and better clarification.
In claim 14, line 2, the phrase “the spacer” should be changed to -- the spacer layer -- to provide proper antecedent basis.  In line 3, the word -- the -- should be inserted before the word “wide”.  In lines 3-4, the phrase “the width” should be changed to -- a width --.  In line 4, the phrase “the cantilever beam element” should be changed to -- the first tapered cantilever beam element -- to provide consistency and better clarification.  In lines 4-5, the phrase “the tapered cantilever beam elements” should be changed to -- the first tapered cantilever beam element -- to provide consistency and better clarification.  In line 5, the phrase “the tip” should be changed to -- the tip portion -- to provide proper antecedent basis.
In claim 17, line 5, the phrase “at least a first tapered piezoelectric cantilever beam” should be changed to -- the at least a first tapered cantilever beam element -- to provide proper antecedent basis.  In lines 8-9, the phrase “the spacer” should be changed to -- spacer layer -- to provide proper antecedent basis.  
In claim 19, line 2, the phrase “the at least first pair of electrically conductive layers” should be changed to -- the pair of electrically conductive layers -- to provide proper antecedent basis.  In line 4, the word -- the -- should be inserted after the word “which”.  In line 4, the word  -- the -- should be inserted before the word “plurality”.
In claim 21, lines 4-5, the phrase “the tapered cantilever beam element” should be changed to – the first tapered cantilever beam element -- to provide consistency and better clarification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 5-6, the phrase “the mass is … the electrically inactive portion … beam element” is not clearly understood or worded clearly.  Is the “mass” in line 5 referring to the plurality of mass elements?  Or, is this a different mass supported on the inactive portion.  Plus, is there a mass on each of the plurality of tapered cantilever beam elements?  Please clarify.
	In claim 10, line 5, the phrase “the electrically inactive portion” lacks antecedent basis.
	In claim 23, lines 1-2, the phrase “the plurality of tapered cantilever beam elements” lacks antecedent basis.  In line 2, the phrase “the electrically inactive portion” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Application Publication 2015/0350792 (Grosh et al.).
With regards to claim 1, Grosh et al. discloses a piezoelectric sensor device comprising, as illustrated in Figures 1-32, a sensor device 30 (e.g. MEMS microphone) comprises a substrate (e.g. labeled as “Si” in Figure 3b); a spacer layer (e.g. labeled as “SiO2” in Figure 3b) supported over a first surface (e.g. top surface) of the substrate; at least a first tapered cantilever beam 32 (e.g. tapered beams; paragraphs [0094],[0096]) element having a base (e.g. end portion of beam attached to the spacer layer in Figure 3b is considered as this base) and a tip (e.g. free end portion of beam in Figure 3b is considered as this tip); the base attached to the spacer layer and the at least first tapered cantilever beam element is supported over and spaced from the substrate by the spacer layer such that the at least first tapered cantilever beam element tapering in width from the base portion to the tip portion (paragraphs [0094],[0096],claim 2; as observed in Figure 3b); the at least first cantilever beam element further comprising at least a first layer comprised of a piezoelectric material (e.g. labeled as “AlN” in Figure 3b; paragraphs [0068],[0096],[0097]); a pair of electrically conductive layers (e.g. labeled as “Mo” in Figure 3b; paragraphs [0068],[0096],[0097]) disposed on opposing surfaces of the first layer (as observed in Figure 3b).  (See, paragraphs [0048] to [0122]).
With regards to claim 2, Grosh et al. further discloses the piezoelectric material is aluminum nitride or lead zirconate titanate or scandium-doped aluminum nitride (e.g. aluminum nitride; paragraphs [0060],[0068]).
With regards to claim 3, Grosh et al. further discloses the substrate is silicon (Figure 3b); the spacer is silicon dioxide (Figure 3b); the pair of electrically conductive layers are comprised of a refractory metal (e.g. molybdenum; Figure 3b; paragraph [0068]).
With regards to claim 4, Grosh et al. further discloses the at least first layer of piezoelectric material and the at least first pair of electrically conductive layers are a plurality of layers of piezoelectric material and a plurality of pairs of electrically conductive layers disposed on opposing surfaces of the plurality of piezoelectric layers, and which plurality of layers of piezoelectric material and plurality of pairs of electrically conductive layers are arranged in a stack.  (See, paragraph [0068]; Figures 3a-3c).
With regards to claim 7, Grosh et al. further discloses the at least first tapered cantilever beam element 32 is a plurality of tapered cantilever beam elements arranged in a close- packed area by interdigitating the plurality of tapered cantilever beam elements, with each of the plurality of tapered cantilever beam elements including a layer of the piezoelectric material and having a pair of electrically conductive layers disposed on opposing surfaces of the plurality of tapered cantilever beam elements.  (See, paragraph [0068]; Figure 3a).
With regards to claim 15, Grosh et al. further discloses the plurality of tapered cantilever beam elements are electrically connected in series with each.  (See, paragraphs [0061],[0072], [0081],[0084],[0092],[0098]).
With regards to claim 16, Grosh et al. further discloses the sensor device has having a bandwidth of at least 1 kHz up to 5 kHz to produce an output signal.  (See, [0005],[0055],[0068]; Figure 5).
With regards to claim 17, Grosh et al. further discloses at least a first tapered piezoelectric cantilever beam element 32 has at least a first piezoelectric layer of a piezoelectric material being aluminum nitride or lead zirconate titanate or scandium-doped aluminum nitride (Figure 3b); the substrate being silicon (Figure 3b); the spacer being silicon dioxide (Figure 3b); the pair of electrically conductive layers comprised of a refractory metal (e.g. molybdenum; Figure 3b; paragraph [0068]). 
	With regards to claim 18, Grosh et al. further discloses the at least first tapered cantilever beam element tapers in width from the base portion to the tip portion.  (See, [0094],[0096]; claim 2).
With regards to claim 19, Grosh et al. further discloses the at least first layer of piezoelectric material and the at least first pair of electrically conductive layers are a plurality of layers of piezoelectric material and a plurality of pairs of electrically conductive layers disposed on opposing surfaces of the plurality of piezoelectric layers, and which plurality of layers of piezoelectric material and plurality of pairs of electrically conductive layers are arranged in a stack.  (See, paragraph [0068]; Figures 3a-3c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication 2015/0350792 (Grosh et al.) in view of U.S. Patent Application Publication 2003/0042117 (Ma).
With regards to claim 11, Grosh et al. does not the at least first tapered cantilever beam element has the wide base region that is attached to the spacer, which wide base region tapers to a narrow neck-down region, from the narrow neck-down region the width of the cantilever beam element widens to a wide region, and from the wide region the tapered cantilever beam element narrows to the tip portion.
Ma discloses a MEMS device comprising, as illustrated in Figures 1A-9, a sensor device 200 comprising a substrate 22, a spacer 26; a tapered cantilever beam element 220 having a base 22 (e.g. first end in Figure 3A) and a tip portion 224 (e.g. second end in Figure 3A); the tapered cantilever element 220 has a wide base region (e.g. region near the first end 222 in Figure 3A) that is attached to the spacer 26, which the wide base region tapers to a narrow neck-down region (e.g. region near the tapered section 230 and narrow end 234 in Figure 3A), from the narrow neck-down region the width of the cantilever beam element widens to a wide region 250 (e.g. region near the rectangular section 250 in Figure 3A), and from the wide region the tapered cantilever beam element approaches to the tip portion (as observed in Figure 3A).  (See, paragraphs [0030] to [0073]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing at least first tapered cantilever beam element has the wide base region that is attached to the spacer, which wide base region tapers to a narrow neck-down region, from the narrow neck-down region the width of the cantilever beam element widens to a wide region, and from the wide region the tapered cantilever beam element approaches to the tip portion as suggested by Ma to the system of Grosh et al. is considered to have been a matter of optimization and choice possibilities for the user how to manufacture the structural configuration and arrangement for the tapered cantilever beam element since Ma suggests a variety of structural embodiments for the tapered cantilever beam element (e.g. Figures 3A,4A,5A,6A) without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the tapered cantilever beam element.  At the same time, although Ma does not disclose the wide region the tapered cantilever beam element narrows to the tip portion, as presently claimed, once again, is considered to have been a matter of optimization and choice possibilities for the user how to manufacture the structural configuration and arrangement for the tapered cantilever beam element since Ma suggests a variety of structural embodiments for the tapered cantilever beam element (e.g. Figures 3A,4A,5A,6A) without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the tapered cantilever beam element.
With regards to claim 12, the claim is commensurate in scope with the above claim 11 and is rejected for the same reasons as set forth above. 
    With regards to claim 14, the claim is commensurate in scope with the above claim 11 and is rejected for the same reasons as set forth above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication 2015/0350792 (Grosh et al.) in view U.S. 7,948,153 (Kellogg et al.).
With regards to claim 13, Grosh et al. further discloses a plurality of tapered cantilever beam elements 32 (Figure 3a; paragraph [0068]) including the at least first tapered cantilever beam element, with the plurality of tapered cantilever beam elements arranged in a close-packed area, and with each of the cantilever beam elements comprising at least the first layer of piezoelectric material, the pair of electrically conductive layers (paragraphs [0068],[0096],[0097]; Figures 3a-3c).
The only difference between the prior art and the claimed invention is a mass supported at the tip portion of the tapered cantilever beam element.
Kellogg et al. discloses a piezoelectric beam device comprising, as illustrated in Figures 1A-8, a sensor device 100 comprising a tapered cantilever beam elements 100 having a base and a tip (as observed in Figure 3); a first layer of piezoelectric material 114a,114b; a pair of electrically conductive layers 120a,120 opposing surfaces of the piezoelectric material; a mass 116 supported at the tip portion of the tapered cantilever beam element (Figure 1A).  (See, column 2, line 59 to column 9, line 50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a mass supported at the tip portion of the tapered cantilever beam element as suggested by Kellogg et al. to the system of Grosh to increase the effective stress level and power output of the tapered cantilever beam element.  (See, column 3, lines 5-28 of Kellogg et al.).

Allowable Subject Matter
Claims 5-6, 8-10 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Conrad, Umezawa, Littrell, are related to a sensor device having a cantilever beam includes a piezoelectric material with a conductive layers on opposing surfaces of the piezoelectric material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861